DETAILED ACTION
Claims 1-2, 6-12 and 16-19 are pending in the present application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malik et al. US Patent Application Publication No. 2012/0278336 A1.

Regarding claim 1, Malik et al. teach a method [note: Abstract, paragraph 0001 “systems and methods for automatically representing information from unstructured documents in a structured format” ] comprising: 
receiving unstructured text [note: Figure 1; paragraph 0028 “a normalization module 24 for identifying, from an unstructured document, attributes and events” ]; 
identifying a plurality of text segments within the unstructured text and enriching the unstructured text by assigning one or more metadata labels to each of the text segments [note: Figure 1 (52) identifying candidate attributes; paragraph 0026 includes loop code segments and constructs; paragraph 0028 ]; 
calculating one or more feature values for each segment [note: Figure 1 (64) generate features; paragraph 0040 “The feature module 26” utilizes a plurality of feature generation schemas 38 (e.g., algorithms) to generate document features; paragraph 0041 “assigns feature values to the generated document feature”; also paragraphs 0042-0043]; 
providing the feature values, metadata labels, and text segments to a trained machine learning system [note: paragraph 0056 “normalizes the feature values obtained”; paragraph 0031 “train multiple binary classifiers on event attributes and feature generation schemas”; paragraph 0032 “trained confidence models 46 that provide accuracy determination of events identified in the set of unstructured documents” ];  
receiving, from the machine learning system, an indication of a classification for at least one of the text segments [note: paragraph 0020,  “methods and systems which facilitate automatic extraction (e.g., representation) of events (e.g., facts) and identified attributes of events (e.g., information relating to the events) from unstructured data into a structured data format. Examples of unstructured data that may be used with the present invention include, but are not limited to, books, journals, documents, metadata, health records, financial records, and unstructured text such as news reports, a corporate press release, the body of an e-mail message, a Web page, as well as word processor documents.”; paragraph 0027 input/output such as display; paragraph 034 data output of the system is communicated from computing device to a display ];
based upon the indication of the classification for the at least one of the text segments, identifying the at least one of the text segments as a portion of contact data  [note:  paragraph 0028 classification module 28 for categorizing a set of document features and assigning a classification score, confidence module 30 ];
receiving, from the machine learning system, a confidence score for each of the classifications; wherein the at least one of the text segments is identified as a portion of contact data based upon a confidence score assigned to the classification of the at least one text segment  [note: paragraph 0028 classification module 28 for categorizing a set of document features and assigning a classification score, confidence module 30 ]; and
generating structured contact information for an entity based on the confidence score for each of the classifications and the text segments  [note: paragraph 0020,   “The present invention includes methods and systems which facilitate automatic extraction (e.g., representation) of events (e.g., facts) and identified attributes of events (e.g., information relating to the events) from unstructured data into a structured data format. Examples of unstructured data that may be used with the present invention include, but are not limited to, books, journals, documents, metadata, health records, financial records, and unstructured text such as news reports, a corporate press release, the body of an e-mail message, a Web page, as well as word processor documents. (i.e. the system does not appear to limit the type of data that may be utilized, and automatic extraction allows for formatting and organization of the data; paragraph 0082-0083 confidence module 30; paragraph 0041 “schema to generate a document feature for the unique word, phrase, or normalized text” ].
Claim 10: “further comprising a computer-based system configured to execute the machine learning system [note: paragraph 0026 computer-executable code ].
Claim 11: “further comprising a database storing training data to train the machine learning system” [note: Figure 1 (36) training documents ].
The limitations of claims 9 and 19 parallel claims 1; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 6-8, 12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive. 
In the response, Applicants argued the following:
ARGUMENT: The prior art does not teach generating structured contact information for an entity based on the confidence score for each of the classifications and the text segments. Additionally claims 6 and 7 include limitations directed toward enrichment source not disclosed with the prior art.
RESPONSE: Malik et al. appears to allow for generating structured contact information, note paragraph 0020 no limit on the type of data that may be implemented, 
“The present invention includes methods and systems which facilitate automatic extraction (e.g., representation) of events (e.g., facts) and identified attributes of events (e.g., information relating to the events) from unstructured data into a structured data format. Examples of unstructured data that may be used with the present invention include, but are not limited to, books, journals, documents, metadata, health records, financial records, and unstructured text such as news reports, a corporate press release, the body of an e-mail message, a Web page, as well as word processor documents. (i.e. the system does not appear to limit the type of data that may be utilized, and automatic extraction allows for formatting and organization of the data; paragraph 0082-0083 confidence module 30; paragraph 0041 “schema to generate a document feature for the unique word, phrase, or normalized text”. 
	Applicants arguments concerning dependent claims 6-7 are found persuasive. Note indication of allowable dependent claims 2, 6-8, 12 and 16-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169